            Case 5:21-cv-00215 Document 1 Filed 03/04/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION


Cheng C. Yen                                §
                                            §
                           Plaintiff        §
                                            §
v.                                          §    CIVIL NO.: 5:21-cv-215
                                            §
                                            §
Berkshire Life Insurance                    §
Company of America                          §
                                            §
                           Defendant        §


                              ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      NOW COMES Cheng C. Yen, Plaintiff herein, complaining of Berkshire Life

Insurance Company of America, (hereinafter referred to as “Berkshire”), and for cause of

action would show:

1.    Plaintiff resided in San Antonio, Texas, which is in the Western District of Texas,

      at the time his cause of action accrued.

2.    Defendant, Berkshire, is a Massachusetts insurance company with its principal

      place of business in Massachusetts.        Berkshire is authorized to transact the

      business of insurance in the state of Texas. Berkshire may be served with citation

      herein by serving its registered agent, Corporation Service Company, 211 East 7th

      Street, Suite 620, Austin, Texas 78701-3218.

3.    Jurisdiction is appropriate in this court under 28 U.S.C. § 1332. The matter in
           Case 5:21-cv-00215 Document 1 Filed 03/04/21 Page 2 of 4




      controversy arises between citizens of different states and the amount in

      controversy exceeds $75,000.00.

4.    Venue is proper in this district because a substantial part of the events or omissions

      giving rise to Plaintiff’s claim occurred in this district.

5.    All conditions precedent to Plaintiff’s recovery under all causes of action against

      Defendant, Berkshire, set forth herein have been performed or have occurred.

6.    It has become necessary to bring this suit due to the failure of Berkshire to honor

      its obligations to Plaintiff. In 2012 Plaintiff purchased disability income insurance

      coverage from Berkshire. In June 2012, Berkshire issued policy number Z2420650

      to Plaintiff. In July 2012, Berkshire issued policy number Z9517060 to Plaintiff. In

      exchange for premiums, Berkshire promised to pay benefits to Plaintiff should he

      become Disabled under the terms of the policies.

7.    In 2017, Plaintiff became Disabled under the terms of the policies. In September

      2017 Plaintiff submitted a claim for disability income benefits, identified as claim

      number 76356, to Berkshire.

8.    By January 23, 2019, Berkshire had received all documentation from Plaintiff

      reasonably requested or required to secure proof of loss. Nevertheless, Berkshire

      denied Plaintiff’s claim for disability income benefits on March 6, 2019.

9.    On June 3, 2019 Plaintiff appealed Berkshire’s denial of benefits. Berkshire denied

      Plaintiff’s appeal on December 17, 2019.

10.   The conduct described above constitutes a breach of contract.           Plaintiff has
                                                                                          2
            Case 5:21-cv-00215 Document 1 Filed 03/04/21 Page 3 of 4




      incurred a covered loss which should have been compensated by Berkshire.

      Berkshire has failed to perform its obligations under the contract by failing to pay

      Plaintiff’s valid claim, which was properly submitted.

11.   Berkshire’s action further violates Texas’ Prompt Payment of Claims statute, as set

      forth in Texas Insurance Code § 542.051 et. seq. Specifically, Berkshire:

      A)     Failed to accept or reject Plaintiff’s claim prior to the 60th day after it
             received the items, forms and statements it required, in contravention of
             Texas Insurance Code § 542.056(d);

      B)     Failed to provide Plaintiff all its reasons for the rejection of Plaintiff’s claim
             in contravention of Texas Insurance Code § 542.056(c);

      C)     Delayed payment of Plaintiff’s claim for more than 60 days beyond January
             23, 2019 in contravention of Texas Insurance Code § 542.058(a).

12.   These violations entitle Plaintiff to his damages, eighteen percent (18%) interest

      per annum on his damages, and reasonable attorney’s fees and expenses under §

      542.060 of the Texas Insurance Code.

13.   The conduct described in this Complaint was a producing and proximate cause of

      damage to Plaintiff.

      WHEREFORE, Plaintiff prays that on final hearing, he has judgment against

Defendant for his damages, statutory additional damages under the Texas Insurance

Code, pre-judgment and post-judgment legal interest, costs of suit, and reasonable

attorney’s fees and expenses incurred, and such general relief to which he may show

himself justly entitled under the attending facts and circumstances.



                                                                                             3
Case 5:21-cv-00215 Document 1 Filed 03/04/21 Page 4 of 4




                               Respectfully submitted,

                               BEMIS, ROACH & REED
                               4100 Duval Rd.,
                               Bldg. 1, Ste. 200
                               Austin, Texas 78759
                               (512) 454-4000
                               (512) 453-6335 (facsimile)
                               lonnie@brrlaw.com

                         By:           /s/ Lonnie Roach
                               Lonnie Roach
                               State Bar No. 16967600
                               For Plaintiff




                                                            4
